Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1184
                         Lower Tribunal No. 14-20090
                             ________________


                        Ernesto Herrada-Cordova,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, William Altfield, Judge.

      Ernesto Herrada-Cordova, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.
      Ernesto Herrada-Cordova, the defendant below, appeals the trial court’s

denial of his motion for postconviction relief under Florida Rule of Criminal

Procedure 3.850. The order entered by the trial court denying such relief examines

the legal standard and factual predicate, citing to the trial transcript, affidavits, and

other court records, including the appellant’s confession presented to the jury.

However, the summary record before us on appeal contains none of the documents

so referenced in the order. Accordingly, we are constrained to reverse the order of

denial and remand for an evidentiary hearing or for the attachment of record excerpts

conclusively showing that the appellant is not entitled to any relief. See Fla. R. App.

P. 9.141(b)(2)(D).

      Reversed and remanded for further proceedings consistent herewith.




                                           2